Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP2003110347) in view of Andou (JP H0856116).
Regarding claim 2, Endo discloses in Figure 1, a polarization configurable patch antenna comprising:
a radiating layer (12) disposed on a first substrate (10), wherein the radiating layer (12) has a corner truncated (11) rectangular patch shape;
a rotation element (40) for enabling rotation of the radiating layer (12) about a rotational axis; and
a feed (13) capacitively coupled to the radiating layer (12) for exciting the radiating layer (12).
Endo does not disclose the rotation element being a shaft and the shaft extending orthogonally through the radiating layer. However, the technique of using a shaft extending orthogonally through a radiating layer for enabling rotation of a radiating element is not new. One of such examples is the teaching of Andou, in Figure 1, the rotation element (8) being a shaft and the shaft (8) extending orthogonally through the 
Regarding claims 3-5, as applied to claim 2, Andou discloses in Figure 1,
wherein the rotational axis extends centrally through the radiating layer (3);
wherein the shaft (8) enables rotation of the first substrate (1) about the rotational axis;
wherein the rotational axis is spaced from the feed (4) so that the rotational axis does not pass through the feed (4), and wherein the radiating layer (3) and the first substrate (1) are rotatable relative to the feed (4).
Regarding claims 6-7, as applied to claim 5, Endo discloses in Figure 1, wherein the antenna is configured to generate a right- hand circularly polarized radiation field when the radiating layer (12) is in a first rotational position relative to the feed (13) and a left-hand circularly polarized radiation field when the radiating layer (12) is in a second rotational position relative to the feed (13);
wherein the second rotational position is offset 90 degrees from the first rotational position.
Regarding claims 10-12, as applied to claim 4, Endo discloses in Figure 1,
a second substrate (14), wherein the first substrate (10) is disposed on the second substrate;
wherein the second substrate (14) is stationary such that the first substrate (1) is rotatable relative to the second substrate (14); a null in a center of the radiating layer (3);
Regarding claim 13, as applied to claim 1, Andou discloses in Figure 1, wherein the shaft (8) extends orthogonally through the first substrate (1).
Regarding claim 14.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP2003110347) in view of Andou (JP H0856116) and further in view of Breed (US 10,283,868).
Regarding claims 15-17, as applied to claim 14, Andou discloses in Figure 1, 
wherein each of the first substrate (1) and the second substrate (2) comprises a hole to accommodate the shaft (8); 
wherein the shaft (8) is configured to hold the first substrate (1) and the second substrate (2) together.
Breed discloses in Figures 1-3, the shaft (62) is a bolt. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the shaft of Andou with the shaft being a bolt as taught by Breed for easily rotating the radiating layer. Therefore, to employ having the shaft as claimed invention would have been obvious to person skill in the art.
Regarding claims 18-19, as applied to claim 15, Breed discloses in Figures 2-3, 
comprising a nut on the bolt, wherein the nut is configured to prevent the first substrate from rotating out of position; wherein the nut is loosened to allow rotation of the first substrate when a rotational force is applied.
Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845